                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DEBRA LEE HUZJAK,

        Plaintiff,

   v.                                                     Case No. 19-CV-969

ACS GUARDIANSHIP SERVICES, et al.,

        Defendants.


 ORDER ON MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING THE
    FILING FEE AND REPORT AND RECOMMENDATION SCREENING
                          COMPLAINT


        On July 8, 2019, Debra Lee Huzjak filed a pro se complaint pursuant to 42 U.S.C. §

1983 against ACS Guardianship Services; the State of Wisconsin Department of Aging and

its investigator, Ryan Wilkes; St. Francis Hospital Ascension Healthcare; Milwaukee County

Circuit Court Judge Murray; and Steve Peters of Eastshore Properties. (Docket # 1.) Huzjak

also files a request for leave to proceed without prepaying the filing fee (in forma pauperis).

(Docket # 2.) From the financial affidavit Huzjak has given the court, I conclude that she is

unable to pay the fees and costs of starting this lawsuit. Thus, I will grant her motion to

proceed without prepaying the filing fee. However, because I find that Huzjak’s complaint

fails to state a claim over which this court would have jurisdiction, I recommend that the

complaint be dismissed.

                                  LEGAL FRAMEWORK

        The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure indigent

litigants meaningful access to the federal courts while at the same time prevent indigent
litigants from filing frivolous, malicious, or repetitive lawsuits. Neitzke v. Williams, 490 U.S.

319, 324 (1989). To authorize a litigant to proceed without prepaying the filing fee, the court

must make two determinations.

       First, the court must determine whether the litigant is unable to pay the costs of

commencing the action. 28 U.S.C. § 1915(a). This is done through a review of the litigant’s

assets as stated on a declaration submitted to the court. Id. Second, the court must determine

that the action is neither frivolous nor malicious, does not fail to state a claim on which relief

may be granted, or does not seek money damages against a defendant immune from such

relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). An action is frivolous if it is clear that the legal theory

or the facts alleged are baseless or irrational. Neitzke, 490 U.S. at 324; Denton v. Hernandez, 504

U.S. 25, 31 (1992). Dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

are to be reviewed based on the standards set for dismissals under Federal Rule of Civil

Procedure Rule 12(b)(6). Dewalt v. Carter, 224 F.3d 607, 611–12 (7th Cir. 2000). In evaluating

whether a plaintiff’s complaint fails to state a claim, a court must take the plaintiff’s factual

allegations as true and draw all reasonable inferences in his favor. Id. at 612. Under Federal

Rule of Civil Procedure 8(a)(2), an action is considered to state a claim if, at a minimum, it

includes a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

                                            ANALYSIS

       In her declaration, Huzjak states that she is not married and has no dependents.

(Docket # 2 at 1.) She has no income and has between $700.00 and $750.00 in monthly

expenses. (Id. at 2–3.) Huzjak does not own a home or a vehicle, and has no other property


                                                  2
of value. (Id. at 3–4.) Based on the information provided, I am satisfied that Huzjak is indigent

for purposes of the in forma pauperis statute.

        I next turn to the question of whether Huzjak’s claim is “frivolous or malicious, fails

to state a claim on which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). Huzjak alleges that on

June 5, 2019, the Wisconsin Department of Aging entered her apartment and took her 88-

year-old mother into protective custody pursuant to Wisconsin Chapter 55. (Compl. at 3.)

Huzjak alleges that her landlords contacted Protective Services “in retaliation because I did

not give them money or condone their activities” and that her landlords made numerous

threats against her and her mother over the previous months. (Id.) Huzjak alleges that

Eastshore Properties, who manages her apartment building, has failed to properly maintain

the condition of her apartment and that she feared for her mother’s health and safety. (Id. at

4–5.)

        Huzjak alleges that her mother was removed from their apartment and taken to St.

Francis Ascension Hospital and placed under a Wisconsin Chapter 55 hold. (Id. at 5.) She

alleges her mother was administered medical treatment that “affected her heart greatly.” (Id.)

Huzjak alleges that St. Francis would not let her “do anything for [her mother] because of the

Chapter 55 hold.” (Id.) Huzjak was told that a hearing would be held, which occurred on June

27, 2019 before Milwaukee County Circuit Court Judge Murray. (Id. at 5–6.) Huzjak alleges

that ACS Guardianship Services was given temporary guardianship of her mother and

Huzjak’s power of attorney for finance and healthcare of her mother was revoked. (Id. at 6.)




                                                 3
       Huzjak alleges that she requested her mother’s medical records, but was told that the

records were sealed because of the Chapter 55 hold. (Id.) She alleges that Judge Murray did

not “let [her] talk or inquire about matters thoroughly” during the June hearing. (Id. at 7.)

Huzjak alleges that a “final guardianship” hearing is set for August 1, 2019 and that she filed

an objection last week. (Id.) Huzjak requests the “release of information where my mother is,

her medical condition, the report of verification about the condition of my living premises,”

so that she can “correlate this to proper agencies about the living conditions and crime rapent

[sic] here.” (Id. at 8.) Huzjak also requests that either she or her brother be appointed as power

of attorney for her mother. (Id.)

       It is clear from Huzjak’s complaint that the guardianship proceedings for Huzjak’s

mother are ongoing. Huzjak asserts that a hearing is scheduled for August 1, 2019 and that

she has submitted an objection to ACS Guardianship Services’ appointment as her mother’s

guardian. Given the ongoing proceedings in Milwaukee County Circuit Court, I must abstain

from interfering under the abstention principle of Younger v. Harris, 401 U.S. 37 (1971). The

United States Supreme Court has emphasized that “Younger . . . and its progeny espouse a

strong federal policy against federal court interference with pending state judicial proceedings

absent extraordinary circumstances.” Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 431 (1982). In Middlesex, the Supreme Court explained that under the Younger

doctrine a district court must abstain from enjoining ongoing state proceedings that “(1) are

judicial in nature, (2) implicate important state interests, and (3) offer an adequate opportunity

for review of constitutional claims, (4) so long as no extraordinary circumstances exist which




                                                4
would make abstention inappropriate.” Parejko v. Dunn Circuit Court, 209 Fed. Appx. 545, 546

(7th Cir. 2006) (citing Middlesex Cty. Ethics Comm., 547 U.S. at 437).

       Applying Middlesex, I must abstain. Guardianship proceedings are judicial in nature

and implicate important state interests. Brand v. Zate, No. 18-CV-326, 2018 WL 1342484, at

*3 (E.D. Wis. Mar. 15, 2018). Further, Huzjak has not alleged any constitutional claims,

much less alleged that she is somehow prevented from bringing them during the guardianship

proceedings. Although she alleges that Judge Murray did not let her “talk or inquire about

matters thoroughly,” (Compl. at 7), she also alleges that she was represented by counsel at

the June hearing (although she was unhappy with counsel’s performance) and was able to file

a written objection to the upcoming August guardianship hearing (id. at 6–7).

       Further, Huzjak’s complaint does not fall within any of the recognized exceptions to

the Younger doctrine. See Parejko, 209 Fed. Appx. at 547 (explaining that Younger exceptions

include circumstance where ongoing state proceedings were motivated by a desire to harass

or were being conducted in bad faith, or where the plaintiff has demonstrated an

“extraordinarily pressing need for immediate equitable relief”). While it appears Huzjak

alleges that her landlords made a false report to Protective Services regarding her mother’s

welfare in retaliation for Huzjak refusing to give them money or condone their activities

(presumably their alleged failure to maintain the condition of the property), she does not assert

that the ongoing proceedings in the state court are motivated by bad faith. Thus, Younger

dictates that I must abstain from interfering with the ongoing guardianship proceedings of

Huzjak’s mother. For these reasons, the court lacks jurisdiction to hear Huzjak’s claims to

review her mother’s state court guardianship proceedings. Huzjak fails to state a claim over


                                               5
which this court would have jurisdiction. As such, it is recommended that Huzjak’s complaint

be dismissed.1

        NOW, THEREFORE, IT IS HEREBY ORDERED that Huzjak’s motion for leave

to proceed without prepayment of the filing fee (Docket # 2) is GRANTED.

        IT IS FURTHER RECOMMENDED that this action be DISMISSED for lack of

subject matter jurisdiction and for failure to state a claim.

        Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.

        Dated at Milwaukee, Wisconsin this 9th day of July, 2019.


                                                           BY THE COURT


                                                           s/Nancy Joseph
                                                           NANCY JOSEPH
                                                           United States Magistrate Judge



1
  Because the defendants have not yet appeared and had an opportunity to consent or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the screening of Huzjak’s complaint. See Coleman v.
Labor and Industry Review Commission, 860 F.3d 461(7th Cir. 2017).
                                                      6
